From Rowan.
The bill as first filed stated that the complainant had for many years been proprietor of two ferries on the river Yadkin, established by the County Court of Rowan, and by means thereof made gains and profits, but that the defendants had opened a road to another point on the river, near the ferries of complainant; hand set up direction boards at the forks of the roads, and informed the public that they, the defendants, kept a ferry over which travelers might pass toll free, and that they did transport and carry over the river many travelers, etc., to the injury of complainant; that defendants had petitioned Rowan County Court for a ferry, and the petition was refused, and this refusal was confirmed by the Superior Court of Rowan and the Supreme Court of the State, and that complainant was now prosecuting a suit at law against defendants to recover damages. The bill prayed an injunction. *Page 246 
Afterwards the complainant filed an amended bill, setting forth the orders of the County Court of Rowan, establishing his ferries, and charging that defendants had transported travelers, etc., for pay, and prayed a discovery as to the amount of their profits, which he had no means of proving, and an account. Defendants demurred to the bill, and on the argument (338)  below of the demurrer it was overruled and the defendants ordered to answer, and the injunction was continued until the answer.
Since this cause was decided in this Court (January, 1817) the complainant has amended his bill by charging that the defendants transport many persons and much property at their ferry for pay; as to the particulars or amount of which he is unable to procure proof. He has also appended to his bill the orders of the County Court of Rowan, by which his ferries were appointed and settled many years ago. The bill then prays a discovery, an account since the commencement of the suit at law mentioned in his original bill and an injunction. To this amended bill the defendants appeared and put in a demurrer, whereupon the court upon motion awarded the injunction till further order of the court, and upon argument of the demurrer, overruled it, and ordered the defendants to answer. From those orders and decrees there is an appeal to this Court. The case certainly stands upon different grounds, in many respects, from what it formerly did. The complainant has now appended his title and thereby shown that he has the exclusive right to a ferry, which the defendants have violated in direct opposition to the provisions of the acts of Assembly, 1764, ch. 3, sec. 4, and 1787, ch. 16, sec. 1. The defendants have appealed and demurred, by which they admit all the allegations of fact made in the bill to be true. It is nevertheless contended that this Court ought not to interfere, because complainant has relief at law, and may make himself whole for the injury sustained in damages. A plain answer to that objection is that it is expressly charged in the bill, and admitted by the demurrer, that the complainant is unable to procure proof, so as to proceed at law, and therefore this Court must entertain this bill upon the common ground that there is no (339)  adequate relief to be obtained elsewhere. This consideration alone is sufficient to warrant the injunction, without adverting to the propriety of protecting the owner of a clear, legal, exclusive right in the enjoyment of it, against such violations of it as may be repeated every hour in the day, and continued for years to come, and without calling to the complainant' *Page 247 
said the ordinary rule which governs a court of equity, of assuming jurisdiction to avoid a multiplicity of suits. We are therefore unanimously
of opinion that the injunction issue as ordered below, and that the decree be affirmed in toto.
Cited: Hoke v. Henderson, 14 N.C. 18; Baird v. Baird, 21 N.C. 538;Murray v. Shanklin, 20 N.C. 434; Halford v. Tetherow, 47 N.C. 398;Caldwell v. Neely, 81 N.C. 117; Pope v. Matthis, 83 N.C. 172.